      Case 1:20-cv-01807-JGK Document 42 Filed 01/16/21 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────

IN RE MYOVANT SCIENCES LTD. SECTION             20-cv-1807 (JGK)
l6(b) LITIGATION                                20-cv-2542 (JGK)

                                                OPINION AND ORDER

────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The plaintiffs, shareholders of Myovant Sciences Ltd.

(“Myovant”), brought this derivative action on behalf of Myovant

pursuant to the Securities Exchange Act of 1934 (the “Act”), 15

U.S.C. § 78a et seq. The plaintiffs allege that Roivant Sciences

Ltd. (“Roivant”), a holder of approximately 45% of Myovant’s

common stock, bought and sold shares of Myovant’s stock within a

six-month window, thus making a short-swing profit in violation

of Section 16(b) of the Act, 15 U.S.C. § 78p(b). Roivant moves

to dismiss the action pursuant to Federal Rules of Civil

Procedure 12(b)(1) and 12(b)(6). For the reasons explained

below, the motion is granted.

                                    I

     The following facts are drawn from the Second Amended

Complaint (“SAC”) and are accepted as true for the purposes of

this motion.

     On September 6, 2019, Roivant entered into a “Memorandum of

Understanding” (the “MOU”) with Sumitomo Dainippon Pharma Co.,

Ltd. (“Sumitomo”) to create a strategic alliance. SAC ¶ 14. As
      Case 1:20-cv-01807-JGK Document 42 Filed 01/16/21 Page 2 of 15



part of the transaction, among other terms, Sumitomo was to

acquire all shares of Myovant held by Roivant which were

equivalent to roughly 45% of Myovant’s publicly outstanding

common stock. SAC ¶ 15. Additionally, the MOU contemplated a

sale of equity of Roivant, equity in another company held by

Roivant, Roivant’s interest in several subsidiaries, options to

purchase certain other subsidiaries and affiliates of Roivant,

and rights to certain technology platforms developed by Roivant.

SAC ¶¶ 15-18. In exchange for this package of assets, Sumitomo

agreed to make a cash payment of $3 billion to Roivant.

SAC ¶ 19.

     As part of the subsequent Transaction Agreement signed on

October 31, 2019, Roivant agreed to a condition precedent to

closing that Sumitomo would be able to consolidate Myovant in

its financial statements when the transaction closed. SAC ¶ 24.

To facilitate consolidation, Roivant agreed to transfer not less

than a majority of Myovant’s common stock and to acquire

additional shares of Myovant necessary to increase its ownership

to over 50%. SAC ¶ 25. In order to fulfill this condition,

Roivant purchased additional shares of Myovant between the

execution of the Transaction Agreement and the closing of the

transaction on December 27, 2019 (the “Top-Up Shares”).

Specifically, on November 25, 2019, Roivant purchased a block of

3,500,000 shares of Myovant in a private transaction for $15.00


                                    2
      Case 1:20-cv-01807-JGK Document 42 Filed 01/16/21 Page 3 of 15



per share and purchased the remaining 743,005 shares in several

open-market transactions at prices ranging from $11.80 to

$18.85, between November 20, 2019 and December 17, 2019. SAC ¶¶

29-30. These prices were significantly above the $5.46 price per

share of Myovant stock on public exchanges on the date of the

Transaction Agreement, at least in part due to a material

positive clinical trial result announced by Myovant on November

19, 2019. SAC ¶¶ 41-42.

     The Top-Up Shares were delivered to Sumitomo at the closing

of the transaction on December 27, 2019. SAC ¶ 32. No cash was

paid for the Top-Up Shares. Id. Under the Transaction Agreement,

Sumitomo’s payment obligations had been limited to the shares

already owned by Roivant as of the agreement date. Id. Instead,

the rights in the Top-Up Shares were governed by a “Share Return

Agreement” signed at the closing of the transaction, pursuant to

which Sumitomo acquired legal title to the shares, while Roivant

retained all pecuniary benefits of ownership, along with the

right to acquire the shares back to the extent that Sumitomo

succeeded in acquiring sufficient Myovant shares on its own to

maintain majority ownership. SAC ¶ 34.

     The plaintiffs allege that these transactions amounted to a

short-term swing profit by an insider in violation of Section

16(b). They allege that the purchases of the Top-Up Shares of

Myovant can be matched with the sale of Myovant shares that


                                    3
      Case 1:20-cv-01807-JGK Document 42 Filed 01/16/21 Page 4 of 15



occurred as part of the transaction with Sumitomo, even if the

Top-Up Shares were never sold. SAC ¶ 32-34, 37. Furthermore, the

plaintiffs allege that the public market price of Myovant shares

at the time of the execution of the Transaction Agreement is a

poor measure of the price at which Roivant sold its shares of

Myovant because it did not reflect (a) the control premium that

Sumitomo had bargained for and (b) the material clinical trial

results that they contend Roivant “would have been crazy to

hide” from Sumitomo, and that were ultimately announced

publically on November 19, 2019. SAC ¶ 41, 42-45. The plaintiffs

estimate that the sale price was $22.0915. SAC ¶ 48.

                                   II

     In deciding a motion to dismiss for lack of subject matter

jurisdiction pursuant to Rule 12(b)(1), a district court may

consider evidence outside the pleadings. Kamen v. American Tel.

& Tel. Co., 791 F.2d 1006, 1011 (2d Cir. 1986). “A plaintiff

asserting subject matter jurisdiction has the burden of proving

by a preponderance of the evidence that it exists.” Makarova v.

United States, 201 F.3d 110, 113 (2d Cir. 2000). When evaluating

whether a plaintiff has constitutional standing to sue, the

courts “borrow from the familiar Rule 12(b)(6) standard,

construing the complaint in plaintiff’s favor and accepting as

true all material factual allegations contained therein.”




                                    4
      Case 1:20-cv-01807-JGK Document 42 Filed 01/16/21 Page 5 of 15



Donoghue v. Bulldog Inv’rs Gen. P’ship, 696 F.3d 170, 173 (2d

Cir. 2012).

     In deciding a motion to dismiss for failure to state a

claim pursuant to Rule 12(b)(6), the allegations in the

complaint are accepted as true, and all reasonable inferences

must be drawn in the plaintiff’s favor. McCarthy v. Dun &

Bradstreet Corp., 482 F.3d 184, 191 (2d Cir. 2007). The Court’s

function on a motion to dismiss is “not to weigh the evidence

that might be presented at a trial but merely to determine

whether the complaint itself is legally sufficient.” Goldman v.

Belden, 754 F.2d 1059, 1067 (2d Cir. 1985). The Court should not

dismiss the complaint if the plaintiff has stated “enough facts

to state a claim to relief that is plausible on its face.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has

facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).

     While the Court should construe the factual allegations in

the light most favorable to the plaintiff, “the tenet that a

court must accept as true all of the allegations contained in

the complaint is inapplicable to legal conclusions.” Id. When

presented with a motion to dismiss pursuant to Rule 12(b)(6),

the Court may consider documents that are referenced in the


                                    5
       Case 1:20-cv-01807-JGK Document 42 Filed 01/16/21 Page 6 of 15



complaint, documents that the plaintiff relied on in bringing

suit and that are either in the plaintiff’s possession or that

the plaintiff knew of when bringing suit, or matters of which

judicial notice may be taken. See Chambers v. Time Warner, Inc.,

282 F.3d 147, 153 (2d Cir. 2002).

                                     III

     As an initial mater, the Court must address Roivant’s

argument that the plaintiffs do not have standing to bring their

claims under Section 16(b). See United States v. Cambio Exacto,

S.A., 166 F.3d 522, 526 (2d Cir. 1999) (“Whether a claimant has

standing is the threshold question in every federal case,

determining the power of the court to entertain the suit.”). 1

     “[T]he irreducible constitutional minimum of standing

consists of three elements. The plaintiff must have (1) suffered

an injury in fact, (2) that is fairly traceable to the

challenged conduct of the defendant, and (3) that is likely to

be redressed by a favorable judicial decision.” Spokeo, Inc. v

Robins, 136 S. Ct. 1540, 1547 (2016) (citing Lujan v. Defs. of

Wildlife, 504 U.S. 555, 560-61 (1992)). “Injury in fact [is] an

invasion of a legally protected interest which is (a) concrete

and particularized; and (b) actual or imminent, not conjectural

or hypothetical.” Lujan, 504 U.S. at 560. In Spokeo, the Supreme


1
 Unless otherwise noted, this Memorandum Opinion and Order omits all
alterations, citations, footnotes, and internal quotation marks in quoted
text.


                                      6
      Case 1:20-cv-01807-JGK Document 42 Filed 01/16/21 Page 7 of 15



Court clarified that “Article III standing requires a concrete

injury even in the context of a statutory violation” 136 S. Ct.

at 1549. Therefore, a plaintiff does not “automatically

satisf[y] the injury-in-fact requirement whenever a statute

grants a person a statutory right and purports to authorize that

person to sue to vindicate that right.” Id. As a result, an

alleged “bare procedural violation, divorced from any concrete

harm,” does not always “satisfy the injury-in-fact requirement

of Article III.” Id. But when the “particular procedural

violations alleged . . . entail a degree of risk [of harm]

sufficient to meet the concreteness requirement,” id. at 1550,

“a plaintiff . . . need not allege any additional harm beyond

the one Congress has identified,” id. at 1549 (emphasis in

original). Thus, a plaintiff suing for a procedural violation

can satisfy the concreteness requirement either by pleading that

a distinct concrete injury resulted from that violation, id., or

by demonstrating that the violation entailed a “risk of real

harm” “sufficient to meet the concreteness requirement,” id. at

1549, 1550.   After Spokeo, the Second Circuit Court of Appeals

has explained that “whether the particular procedural violations

alleged . . . entail a degree of risk sufficient to meet the

concreteness requirement . . . depends on whether the particular

bare procedural violation may present a material risk of harm to

the underlying concrete interest Congress sought to protect in


                                    7
      Case 1:20-cv-01807-JGK Document 42 Filed 01/16/21 Page 8 of 15



enacting the statutory requirement.” Katz v. Donna Karan Co.

Store, L.L.C., 872 F.3d 114, 118 (2d Cir. 2017). Accordingly, a

plaintiff can have standing to sue for “a bare procedural

violation of law” if and only if (1) “Congress conferred the

procedural right to protect a plaintiff’s concrete interests as

to the harm in question,” and (2) “the procedural violation

presents a risk of real harm to that concrete interest.” Katz,

872 F.3d at 119. See also Crupar-Weinmann v. Paris Baguette Am.,

Inc., 861 F.3d 76, 80-81 (2d Cir. 2017); Strubel v. Comenity

Bank, 842 F.3d 181, 190 (2d Cir. 2016).

     To support their Article III standing, the plaintiffs rely

on Donoghue v. Bulldog Investors General Partnership, in which

the Court of Appeals for the Second Circuit held that “short-

swing trading in an issuer’s stock by a 10% beneficial owner in

violation of Section 16(b) of the Securities Exchange Act causes

injury to the issuer sufficient for constitutional standing.”

696 F.3d 170, 180 (2d Cir. 2012). Roivant argues that the

opinion in Bulldog is inconsistent with the subsequent guidance

from the Supreme Court in Spokeo and that, under Spokeo, the

plaintiffs must, and have failed to, demonstrate a concrete

injury that resulted from the violation in order to have Article

III standing.

     Roivant’s argument fails because it neglects to take into

account the guidance from Spokeo and subsequent Second Circuit


                                    8
      Case 1:20-cv-01807-JGK Document 42 Filed 01/16/21 Page 9 of 15



cases about the types of procedural violations that satisfy the

concreteness requirement on their own due to the risk of harm to

the underlying interest protected by the statute in question.

See Spokeo, 136 S. Ct. at 1549-50; Strubel, 842 F.3d at 190;

Paris Baguette, 861 F.3d at 80-81; Katz, 872 F.3d at 118. As a

result, plaintiffs suing for procedural violations of this kind

“need not allege any additional harm beyond the one Congress has

identified.” Spokeo, 136 S. Ct. at 1549. And, as the Second

Circuit in Bulldog has previously determined, violations of

Section 16(b) carry a high risk of harm to the interest that

Congress sought to protect. Accordingly, the plaintiffs here

need not allege any additional injury.

     Roivant is also incorrect to argue that Bulldog is

inconsistent with Spokeo. Even though it was decided before

Spokeo, the standing discussion in Bulldog is consistent with

the Second Circuit’s two-pronged test for statutory violations

after Spokeo that a plaintiff can have “standing to sue for a

bare procedural violation of law” if (1) “Congress conferred the

procedural right to protect a plaintiff’s concrete interests as

to the harm in question,” and (2) “the procedural violation

presents a risk of real harm to that concrete interest.” Katz,

872 F.3d at 119. First, the court in Bulldog found that Congress

passed Section 16(b) to protect a concrete interest:

“prevent[ing] the unfair use of information” by corporate


                                    9
     Case 1:20-cv-01807-JGK Document 42 Filed 01/16/21 Page 10 of 15



insiders. 696 F.3d at 176.     The Court of Appeals noted that an

issuer—the ultimate plaintiff in interest on whose behalf

shareholders can bring a derivative suit under Section 16(b)—has

an “interest in maintaining a reputation of integrity, an image

of probity, for its § 16(b) insiders and in insuring the

continued public acceptance and marketability of its stock.” Id.

at 177-78. Second, the court in Bulldog found that the trading

activities proscribed by Section 16(b) were those in which the

“possibility of abuse of inside information was believed to be

intolerably great.” Id. at 176. In the vocabulary of Spokeo,

violations of Section 16(b) were found to present a “risk of

real harm,” 136 S. Ct. at 1549, to the issuers’ interest in

their insiders and their securities not being tainted with

“unfair use of [inside] information.” Bulldog, 696 F.3d at 170.

As such, Bulldog shows that violations of Section 16(b) satisfy

the two-pronged test for standing to sue for bare procedural

violations that the Second Circuit Court of Appeals has used

after Spokeo. Indeed, in a Section 16(b) case decided after

Spokeo, the Second Circuit Court of Appeals unequivocally

reiterated its prior holding in Bulldog. See Klein v. Qlik

Techs., Inc., 906 F.3d 215, 220 (2d Cir. 2018) (citing Bulldog

for the proposition that “there is a case or controversy in a

Section 16(b) case so long as the party bringing suit is either




                                   10
     Case 1:20-cv-01807-JGK Document 42 Filed 01/16/21 Page 11 of 15



the corporation that issued the securities in question or a

current security holder of that corporation”).

     Accordingly, the plaintiffs have Article III standing to

bring their Section 16(b) claim.

                                   IV

     Roivant next argues that the plaintiffs failed to state a

claim under Section 16(b).

     Section 16(b) provides, in part:

          For the purpose of preventing the unfair use
          of information which may have been obtained
          by such beneficial owner, director, or
          officer by reason of his relationship to the
          issuer, any profit realized by him from any
          purchase and sale, or any sale and purchase,
          of any equity security of such issuer . . .
          within   any   period   of  less   than  six
          months . . . irrespective of any intention
          on the part of such beneficial owner,
          director, or officer in entering into such
          transaction . . . . Suit to recover such
          profit may be instituted at law or in equity
          in any court of competent jurisdiction by
          the issuer, or by the owner of any security
          of the issuer in the name and in behalf of
          the issuer if the issuer shall fail or
          refuse to bring such suit within sixty days
          after request or shall fail diligently to
          prosecute the same thereafter . . . .

15 U.S.C. § 78p(b). “Before liability can attach under 16(b)

there must be (1) a purchase and (2) a sale of securities (3) by

one who owns more than 10 percent of any one class of the

issuer’s securities (4) within a six-month period.” Newmark v.

RKO Gen., Inc., 425 F.2d 348, 354 (2d Cir. 1970). While




                                   11
     Case 1:20-cv-01807-JGK Document 42 Filed 01/16/21 Page 12 of 15



realization of profit is not a standalone element of Section

16(b), “[i]f there were no profits to disgorge, there would be

no relief to grant under Section 16(b).” Rubenstein v. Cosmos

Holdings, Inc., No. 19-cv-6976, 2020 WL 3893347, at *10

(S.D.N.Y. July 10, 2020). Accordingly, where a plaintiff “does

not allege any facts that indicate that a profit was received,

his [Section] 16(b) claim must fail.” S. & S. Realty Corp. v.

Kleer-Vu Indus., Inc., 575 F.2d 1040, 1044 (2d Cir. 1978).

     There is no dispute in this case that Roivant is covered by

the statute by virtue of owning more than 10 percent of

Myovant’s outstanding shares. And there is agreement that some

trading occurred within a six-month period. The dispute centers

over (1) whether the sales of Myovant stock pursuant to the

Transaction Agreement can be matched with Roivant’s purchases in

anticipation of the transaction, and (2) whether Roivant derived

any profit from these transactions that is subject to

disgorgement.

     The plaintiffs have alleged plausibly that sales and

purchases subject to Section 16(b) liability have occurred.

Because of the “fungible nature of shares of stock,” “the Act

does not demand that the same shares should be sold which were

bought.” Gratz v. Claughton, 187 F.2d 46, 51 (2d Cir. 1951). See

also Gibbons v. Malone, 703 F.3d 595, 601 (2d Cir. 2013)

(“[B]eing able to match the particular shares bought or sold is


                                   12
     Case 1:20-cv-01807-JGK Document 42 Filed 01/16/21 Page 13 of 15



wholly irrelevant under [Section] 16(b)”). Not only may

different shares be matched for purposes of Section 16(b)

liability; the law indeed requires “profits for § 16(b) purposes

[to be] computed by arbitrarily matching purchases with sales in

order to obtain the maximum amount of profits.” Feder v. Martin

Marietta Corp., 406 F.2d 260, 269 (2d Cir. 1969) (emphasis

added). Here, Roivant sold one set of shares in the transaction

with Sumitomo and, separately, purchased a distinct set of Top-

Up Shares. Although the shares that Roivant bought and sold were

not the same shares, this is wholly irrelevant under Section

16(b) so long as there were purchases and sales within a six-

month period. See Gratz, 187 F.2d at 52 (“[I]f one is looking

for an equation of sale and purchase, one may take the same sale

and look forward for six months for any purchase at a lower

price.”). Accordingly, Roivant’s argument that there is no

matching purchase and sale within the meaning of Section 16(b)

is without merit.

     The plaintiffs, however, failed to allege plausibly that

these transactions resulted in a profit that is subject to

disgorgement pursuant to Section 16(b). The prevailing market

prices of Myovant stock at the time of both the MOU and the

execution of the Transaction Agreement ($7.51 and $5.46,

respectively) was significantly below the prices that Roivant

paid for the Top-Up Shares ($11.80 and above). On its face, the


                                   13
     Case 1:20-cv-01807-JGK Document 42 Filed 01/16/21 Page 14 of 15



sale and purchase therefore did not result in a profit. The

plaintiffs allege that the true sale price for Roivant’s

holdings of Myovant stock must have been significantly higher

due to (1) the control premium that Sumitomo achieved in the

transaction and (2) the positive clinical trial result for one

of Myovant’s drugs that Roivant must have shared with Sumitomo.

This second allegation, made without any factual support in the

SAC, is rendered even less plausible by the fact that Myovant

(let alone Roivant, a distinct corporate entity) did not know

the results of the trial until after the Transaction Agreement

was executed. The plaintiffs are thus basing their theory of

profit on unsupported speculation that either Sumitomo signed a

binding agreement to pay a significant premium for an asset

based on information it would not have until several weeks later

or that Myovant correctly predicted the clinical trial results,

then shared this prediction with Roivant, who then shared it

with Sumitomo. Such elaborate machination is possible, but

“without some further factual enhancement it stops short of the

line between possibility and plausibility of ‘entitle[ment] to

relief.’” Twombly, 550 U.S. at 557.

     The plaintiffs claim that discovery of the relevant

disclosure schedule may establish the portion of the purchase

price allocated to Myovant shares. Failing that, expert

testimony may be required on the reasonableness of the


                                   14
     Case 1:20-cv-01807-JGK Document 42 Filed 01/16/21 Page 15 of 15



allocation or what a correct allocation should be. Compl. ¶ 39.

But “it is only by taking care to require allegations that reach

the level suggesting [a plausible claim] that we can hope to

avoid the potentially enormous expense of discovery in cases

with no reasonably founded hope that the [discovery] process

will reveal relevant evidence.” Twombly, 550 U.S. at 559.

Because their unsupported speculation does not amount to a

reasonable foundation, the plaintiffs cannot avoid dismissal by

claiming that discovery will reveal a basis for their claim.

     Accordingly, the motion to dismiss the claim for failure to

state a claim is granted. In their papers, the plaintiffs rely

on materials beyond the scope of the SAC and if they wish the

Court consider these, they should amend their complaint.

                              CONCLUSION

     The Court has considered all of the parties’ arguments and

to the extent not specifically addressed, the arguments are

either moot or without merit. For the foregoing reasons, the

motion to dismiss is granted. The plaintiffs may file an amended

complaint within thirty days of the date of this opinion. The

Clerk is directed to close Dkt. Nos. 33 and 37.

SO ORDERED.

Dated:    New York, New York
          January 16, 2021              _____/s/ John G. Koeltl________
                                               John G. Koeltl
                                         United States District Judge



                                   15
